Citation Nr: 1427315	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  10-34 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to August 1979, and from August 1980 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2013, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

In February 2012, the Veteran submitted a waiver of the Veteran's right to have any additional evidence initially considered by the RO.  Accordingly, the Board may consider all evidence submitted in the first instance.  See 38 C.F.R. § 20.1304 (2013).   The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system to ensure a total review of the evidence. 

The issues of service connection for a knee disability, and a foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  On VA audiological testing, the Veteran's hearing acuity level was Level I in August 2008, Level I in July 2009, and Level I in January 2013in the Veteran's right ear.

2.  On VA audiological testing, the Veteran's hearing acuity level was Level I in August 2008, Level II in July 2009, and Level I in January 2013, in the Veteran's left ear.

3.  The probative evidence of record does not demonstrate that the Veteran has a lumbar disability.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2013).

2.  The criteria for service connection for a lumbar disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims.  In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's appeal for an increased initial rating for bilateral hearing loss arises from a disagreement with an October 2009 rating decision, which granted service-connection for bilateral hearing loss at a noncompensable rating.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

A letter sent to the Veteran in February 2009, advised the Veteran with what information or evidence is necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information, and how VA determines the disability rating, and effective date.  The February 2009 VCAA letter was sent prior to the rating decision in October 2009.  Therefore, VA fulfilled its duty to notify for the Veteran's claim for service connection for a lumbar disability.  

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Private treatment records from Scott White Memorial Hospital have also been associated with the claims file.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In July 2009 and January 2013, VA provided the Veteran with a hearing loss examination and obtained a medical opinion addressing the extent of the Veteran's hearing loss.  The Veteran additionally underwent a VA back examination in March 2012, where the Veteran was examined for any potential back disabilities, and if they were related to service or a service connected disability.  The exams and opinions are adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.    See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in May 2013 which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   




Legal Criteria Service Connection 

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for certain chronic diseases, if manifested to a compensable degree within one year following discharge from active military service.  38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  However, the veteran may not be competent to identify a complex condition, or provide an opinion on etiology of a condition not capable of lay diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 & n.4 (stating that a veteran is not competent to identify a complex disability like cancer); See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (stating that rheumatic fever is not a condition capable of lay diagnosis).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

Analysis Lumbar Spine 

In March 2009, the Veteran stated that due to years of running, and road marching as wells as because of his fractured big right toe, he has lower back pain.  In December 2009, at the VAMC the Veteran was evaluated and educated on how to use a cane due to instability and unsteady gait.  In December 2009, the Veteran submitted his Notice of Disagreement (NOD), which stated that he experienced back pain secondary to his right big toe injury. At a podiatry consultation in April 2010, the Veteran complained of hip and back pain to the VAMC.  The Veteran at his May 2013, travel Board hearing stated that his lower right back muscle feels tired, aches, and causes fatigue.  The Veteran also stated that after standing or sitting for a long period of time, pressure would shift to his right hand side.  The Veteran also has trouble sitting and standing from a chair.  

The Veteran underwent a VA spine examination in March 2012.  The examiner failed to find a diagnosable back condition.  The Veteran stated at the examination that he believed his back condition is related to his service connected right big toe disability.  The Veteran stated that he had a "nagging pain" over his right mid mediolateral area, and stated that his pain was about a seven or eight out of ten.  The Veteran stated that he did not have any radiation of pain, with no pain near his spinal column.  The Veteran stated that he had no numbness or tingling in his lower extremities.  The Veteran stated that he did not experience flare-ups.  The Veteran underwent range of motion testing which showed full of range of motion without pain, and the Veteran did not have any problems with range of motion after repetitive testing.  The examiner further noted that the Veteran does not suffer from intervertebral disc syndrome.  The examiner did note that the Veteran used a brace and cane as an assistive device.  In conclusion the examiner stated "no low back condition [was] found.  Back exam was normal."

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Therefore without a diagnosis of a thoracolumbar disability, the Veteran does not have a current disability which can be related to service or his service connected disability.  Id. While the Veteran is competent and credible to discuss the level of pain to his back, he is unable to diagnosis a back condition which requires more than lay testimony.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran does not fulfill the first element for service connection, therefore, the remaining elements of in-service injury and nexus are moot on both a direct and secondary basis.
        
Legal Criteria Increased Rating

The Veteran is service-connected for bilateral hearing loss under Diagnostic Code 6100 which is currently evaluated at a noncompensable rating. The Veteran was granted service-connection in an October 2009 rating decision.  The Veteran seeks an increased initial rating.

 Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

 Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007). In evaluating increased rating claims staged ratings must be considered. Id. at 509-10 . 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 .

In evaluating the extent of hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, and as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz . 

The rating schedule for hearing loss establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness. VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test. The horizontal lines in Table VI (contained in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test. The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage disability evaluation is found from Table VII by intersecting the horizontal column appropriate for the numeric designation for the ear having the better hearing acuity and the vertical row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.

Moreover, under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.

Analysis Hearing Loss

Private treatment records from Scott and White Memorial Hospital are associated with the record.  In August 2008 the Veteran underwent audio testing.  The audio results of the diagnostic test showed that the Veteran had right ear hearing of 35, 35, 40, 35 (average of 36) decibels at 1000, 2000, 3000, 4000 Hertz, and left ear hearing of 40, 55, 65, 55 (average of 54) decibels at 1000, 2000, 3000, 4000 Hertz. The Veteran's Maryland CNC speech recognition score was 100% in his right ear and 100% in his left ear.  The physician stated that the Veteran's right ear hearing loss is mild, and his left ear was worse.  The physician further stated because the Veteran was a right handed shooter it may explain the additional left ear hearing loss.

The Veteran underwent a VA Audio examination in July 2009. The Veteran stated that he had problems hearing since 1984.  The Veteran reported significant noise exposure from artillery while in-service.  The Veteran also stated that he had exposure to occupational noise exposure as a truck driver.  The audio results of the diagnostic test showed that the Veteran had right ear hearing of 30, 30, 40, 35 (average of 34) decibels at 1000, 2000, 3000, 4000 Hertz, and left ear hearing of 40, 55, 65, 55 (average of 54) decibels at 1000, 2000, 3000, 4000 Hertz. The Veteran's Maryland CNC speech recognition score was 94% in his right ear and 88% in his left ear. The examiner in the diagnosis portion of the exam stated that the Veteran exhibits mild to severe hearing loss in his left ear, and moderate hearing loss in his right ear and that the Veteran's hearing loss was more likely than not related to the Veteran's experience in service.

In January 2013 the Veteran underwent a VA Audio exam for increase. The audio results of the diagnostic test showed that the Veteran had right ear hearing of 25, 35, 40, 40 (average of 35) decibels at 1000, 2000, 3000, 4000 Hertz, and left ear hearing of 40, 65, 65, 55 (average of 56) decibels at 1000, 2000, 3000, 4000 Hertz. The Veteran's Maryland CNC speech recognition score was 96% in his right ear and 100% in his left ear at 85 decibels, and 76% at 75 decibels.  The Veteran had normal left ear acoustic immittance, ipsilateral acoustic reflexes, and contralateral acoustic reflexes.  The Veteran had normal acoustic immittance, ipsilateral acoustic reflexes and abnormal contralateral acoustic reflexes in his right ear.

Based on the evidence from the August 2008 private examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment and the left ear to be a Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

Based on the evidence from the July 2009 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment and the left ear to be a Level II impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

Based on the evidence from the January 2013 VA examination, Table VI of 38 C.F.R. § 4.85 shows the Veteran's right ear hearing loss to be a Level I impairment and the left ear to be a Level I impairment.  Applying these results to Table VII, a noncompensable evaluation is assigned.

Based on the audiometric testing results the provisions for exceptional patterns of hearing impairment under 38 C.F.R. § 4.86 are not applicable to the Veteran's appeal.  The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he currently receives.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, and VII, Diagnostic Code 6100.


The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

 In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected hearing loss.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran claims that he has difficulty hearing the television, has trouble listening to his wife, and has hearing difficulty whenever there is background ambient noise.  The Veteran's complaints of hearing loss, and problems with speech recognition, are adequately contemplated by the rating criteria under Diagnostic Code 6100.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for hearing loss is not necessary.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has not submitted a claim for TDIU and in fact the evidence shows that he remains employed as a truck driver despite his disability at issue.  Therefore, the Board finds that TDIU based on the Veteran's service-connected hearing loss is not for consideration.   


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2013).

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The opinions provided by the examiner at the Veteran's March 2012 VA knee and feet DBQ are inadequate in part.
 
The Veteran underwent surgery in 1984 to repair his right big toe from an injury playing recreational sports in-service.  The Veteran fractured his right big toe, and was told not to walk and/or run more than ten miles an hour; the Veteran was also instructed to wear a wooden shoe as needed.  STRs indicate that the Veteran had blisters on his feet in May 1988.  In September 1989 the Veteran suffered an injury to his left leg on the inside of his calf.  The Veteran complained of swelling, tenderness to touch, and pain when walking or running.  

In October 2009, the Veteran underwent a VA examination for his feet.  The Veteran stated that he has pain when walking and could only walk a quarter of a mile.  In review of the Veteran's gait the examiner stated that "ambulation is normal except the right great toe he steps with it pointing upward and placing the weight on the inside of the foot."  In November 2009 the VAMC stated that the Veteran's right knee had mild crepitation.  The Veteran was assessed with chronic right knee arthralgia, and chronic gait instability with occasional falls due to right foot problems.  Treatment from the VAMC in December 2009 shows that the Veteran had a history of abnormal gait, and uses a cane to ambulate.  The Veteran also complained of right knee pain, and stated that he wears a knee brace on his right knee.         

The examiner's opinion at the March 2012 VA examination did not provide a rationale in support of the nexus opinion.  The opinion also did not address whether or not the Veteran's service connected right toe disability aggravated the Veteran's right knee or right foot.  The examiner stated that the Veteran was already service connected for a right foot disability.  While the Veteran is service connected for a foot injury, it is specific to his fractured toe which does not prohibit service connection for other potential foot disabilities.   In the absence of a sufficiently supported medical opinion, VA fails to meet its duty to assist obligations and a remand is necessary to cure this defect.  38 C.F.R. § 3.159(c)(4) (2013).

Accordingly, the case is REMANDED for the following action:

1.  Return the March 2012 VA examination report along with the claims file and a copy of this remand to the examiner for addendum opinions. 

a.  In light of the VA examiner's diagnosis of arthralgia of the right knee (and November 2009 and December 2009 VA outpatient treatment records notation of mild crepitation of the right knee and history of gait instability), is it at least as likely as not (50 percent or greater probability) that any right knee disorder was (i) caused by or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the service connected right toe disability?  The Board needs a rational for the opinion provided. 

b.  Does the Veteran have a right foot disability that is separate and distinct from the service connected right toe disability?  The Veteran contends that he has neuralgia of the right foot due to the right toe disability.  If yes, is it at least as likely as not (50 percent or greater probability) that the separate and distinct right foot disorder was (i) caused by or (ii) aggravated (i.e., permanently worsened beyond the natural progress of the disorder) by the service connected right toe disability?  The Board needs a rational for the opinion provided.

If the examiner cannot provide an opinion without resorting to mere speculation, then the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that the examiner has exhausted the limits of current medical knowledge in providing an answer to that particular question.

If this examiner is not available, send the claims file and a copy of this remand to another appropriate examiner to address the above opinion request.

2.  Thereafter, readjudicate the Veteran's claims for service connection.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.
 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


